Citation Nr: 0812161	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  01-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower abdominal 
condition (claimed as a hernia).

2.  Entitlement to service connection for a lower abdominal 
condition (hernia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board issued a decision in October 2005 denying three 
claims the veteran had appealed - for service connection for 
the lower abdominal condition (hernia), but also for service 
connection for residuals of an L-3 compression fracture and 
for osteoporosis.  He appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).

In May 2007, the Court issued a Memorandum Decision affirming 
the Board's decision to the extent it denied the claims for 
service connection for residuals of an L-3 compression 
fracture and for osteoporosis.  However, the Court vacated, 
i.e., set aside, the remaining portion of the Board's 
decision that denied service connection for the lower 
abdominal condition (hernia) and remanded this claim to 
determine whether the veteran is waiving his right to have 
the RO initially consider additional evidence he has 
submitted since the February 2003 supplemental statement of 
the case (SSOC) or, if he is not, to have the RO consider 
this additional evidence in the first instance.  38 C.F.R. 
§§ 20,800, 20.1304(c) (2007).  The Board has since asked the 
veteran's representative for clarification of this, and in a 
March 2008 statement the representative responded that the 
veteran is indeed waiving his right to have the RO initially 
consider this additional evidence.

In this decision, as also done in the prior partially vacated 
decision, the Board is reopening the claim for service 
connection for a lower abdominal condition (hernia) on the 
basis of new and material evidence.  However, the Board will 
then remand this claim to the RO via the Appeals Management 
Center (AMC) for further development before readjudicating 
the claim on the underlying merits - de novo.


FINDING OF FACT

Additional evidence received since a January 2000 rating 
decision pertaining to the veteran's claim for service 
connection for a lower abdominal condition (hernia) is not 
cumulative of evidence already of record, bears directly and 
substantially on this claim, and is so significant that it 
must be considered with all the evidence of record to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The January 2000 decision denying service connection for 
a lower abdominal condition (hernia) is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  However, there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the veteran of the type of evidence 
needed to substantiate a claim, including apprising him of 
the evidence he is responsible for providing, the evidence VA 
will obtain for him, and giving him an opportunity to submit 
any relevant evidence in his possession.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).



The VCAA also requires that VA apprise the veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denial so that he has opportunity to respond by 
submitting evidence to overcome those shortcomings.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

New and Material Evidence to Reopen the Claim

In January 2000, the RO denied the veteran's claim for 
service connection for a lower abdominal condition (hernia).  
He did not appeal that decision, although appropriately 
notified of it and apprised of his procedural and appellate 
rights.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2005).  

The veteran submitted additional evidence in December 2000 to 
try and reopen his claim.  Because he filed this petition to 
reopen before August 29, 2001, the Board must consider his 
petition under the former version of 38 C.F.R. § 3.156 
in determining whether this additional evidence is new and 
material.

If new and material evidence is submitted with respect to a 
claim that, as here, has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously of record is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also 38 C.F.R. § 3.156(a) (2007) (amended definition of 
"new and material evidence" effective for claims filed 
on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  



Since the January 2000 denial, additional evidence received 
consists of:  a statement from the veteran's wife, private 
medical records from Dr. D. C., a favorable etiology opinion 
from Dr. P. G., VA treatment records, the report of an August 
2004 VA examination, buddy statements from M. M. and W. M., 
and a record from the veteran's April 2002 informal Decision 
Review Officer conference.

All of this additional evidence is new in that it has not 
been submitted to VA before.  But it is also material since 
it confirms the veteran has current disability involving the 
condition claimed, which was not established when the RO 
previously considered and denied his claim in January 2000.  
This additional evidence also is material because it suggests 
a link between this current condition (hernia and surgical 
repair of it) and his military service.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Routen v. Brown, 10 Vet. App. 
183, 186, (1997).  That is to say, this additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of his claim for this condition.  
38 C.F.R. § 3.156(a) (2000).


ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for a lower 
abdominal condition (hernia) is granted subject to the 
further development of this claim on remand.


REMAND

The veteran submitted a March 2003 opinion from Dr. P. G., a 
private physician.  Dr. P. G. stated the veteran's chronic 
left-sided lower abdominal and left leg pain was "as likely 
as not the straight [sic] relation to the accident [he] 
sustained during his military duty."  Dr. P. G. elaborated 
that the only evidence of that accident was minimal 
compression of the L-3 vertebral body, which was seen on a 
spine X-ray taken in August 2001.  

In August 2004, the veteran had a VA examination - primarily 
concerning unrelated claims no longer at issue.  But the 
evaluating physician nonetheless indicated that he believed 
the exact cause of the abdominal pain that the veteran 
presented with in 1964 was "unknown and may never be 
determined."

The veteran's service medical records (SMRs) show that, in 
October 1964, he was treated for pain in his left inguinal 
area, which increased when he lifted heavy objects.  His 
buddy statements imply that had had an abdominal condition 
prior to when he was first treated in 1999.  The VA 
examiner's statement and Dr. P. G.'s opinion are somewhat 
conflicting, and the Board sees the veteran has not undergone 
a specific VA abdominal or hernia examination.  Therefore, a 
remand is necessary so he may have this claimed disability 
evaluated and the examining physician may address the VA 
examiner's and Dr. P. G.'s opinions.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  The veteran has not received 
this required downstream notice and must before 
readjudicating his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not that his 
lower abdominal condition (hernia) is 
attributable to his military service.  

In providing this opinion, the designated 
examiner should also address Dr. P. G.'s 
March 2003 opinion and the comment by the 
August 2004 VA examiner.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



3.  Then readjudicate the claim in light 
of the additional evidence.  If it is not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond 
to it before returning the case to the 
Board for further appellate consideration

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


